NORTHEAST BANCORP Exhibit 11. Statement Regarding Computation of Per Share Earnings Three Months Ended Three Months Ended December 31, 2007 December 31, 2006 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,357,104 2,452,529 Total Diluted Shares 2,370,853 2,471,365 Net Income $ 402,428 $ 417,356 Basic Earnings Per Share $ 0.17 $ 0.17 Diluted Earnings Per Share $ 0.17 $ 0.17 Six Months Ended Six Months Ended December 31, 2007 December 31, 2006 EQUIVALENT SHARES: Weighted Average Shares Outstanding 2,386,528 2,450,646 Total Diluted Shares 2,402,895 2,470,994 Net Income $ 832,993 $ 872,023 Basic Earnings Per Share $ 0.35 $ 0.36 Diluted Earnings Per Share $ 0.35 $ 0.35
